COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-05-046-CV





IN RE FEDEX GROUND PACKAGE SYSTEM, INC.	RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1) ON REHEARING

------------

After reviewing Relator’s motion for rehearing and the supplemental record, we deny the motion for rehearing.  We withdraw our February 1, 2005 opinion and substitute the following.

The court has considered Relator's petition for writ of mandamus, two motions for temporary relief, and the record as supplemented on February 16, 2005.  The court is of the opinion that relief should be denied.  Accordingly, Relator's petition for writ of mandamus and two motions for temporary relief are denied.

Relator shall pay all costs of this original proceeding, for which let execution issue.

PER CURIAM

PANEL B:	DAUPHINOT and WALKER, JJ.

DELIVERED: February 22, 2005

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.